Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 15, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
  143685 (10)                                                                                           Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices
  DAVID P. LAKIN,

                Petitioner-Appellant,

  v                                                                  SC: 143685
                                                                     COA: 305154
  DEPARTMENT OF CORRECTIONS,

             Respondent-Appellee.
  ___________________________________

                  On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be
  liable for filing fees.
                  Within 21 days of the certification of this order, petitioner shall pay to the
  Clerk of the Court the initial partial filing fee of $39.00, shall submit a copy of this order
  with the payment, and shall refile the copy of the pleadings which is being returned
  with this order. Failure to comply with this order shall result in the appeal not being
  filed in this Court.
                  If petitioner timely files the partial fee and refiles the pleadings, monthly
  payments shall be made to the Department of Corrections in an amount of 50 percent of
  the deposits made to petitioner’s account until the payments equal the balance due of
  $336.00. This amount shall then be remitted to this Court.
                  Pursuant to MCL 600.2963(8) petitioner shall not file further appeals in this
  Court until the entry fee in this case is paid in full.
                  The Clerk of the Court shall furnish two copies of this order to petitioner
  and return petitioner’s pleadings with this order.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 15, 2011                  _________________________________________
          jam                                                                   Clerk